DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-12, and 15-23 allowed (renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a dosage indicators for indicating time/date and dosage need to taken to the user, such as in.  The prior art of record does not teach or suggest, in the claimed combination, a medicine dosage device comprises dosing indicators connected to a first surface of a base, the dosing indicators comprising at least four arms spaced at about ninety degree intervals, each ninety degree interval being about three hours, the dosing indicators being selectably movable relative to the base to indicate medicinal dosage times for at least two different medications, wherein the at least two different medications are ibuprofen and acetaminophen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shannehan et al. (US 8,763,553) and Price (US 5,720,392).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 7, 2022